


Exhibit 10.1




SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 21, 2015 (this
“Amendment”), is entered into by and among CORE-MARK HOLDING COMPANY, INC.
(successor by merger with Core-Mark Holdings I, Inc., Core-Mark Holdings II,
Inc. and Core-Mark Holdings III, Inc.) (“Holdings”), CORE-MARK INTERNATIONAL,
INC. (“International”), CORE-MARK MIDCONTINENT, INC. (“Midcontinent”), CORE-MARK
INTERRELATED COMPANIES, INC. (“Interrelated”), CORE-MARK DISTRIBUTORS, INC.
(formerly known as Head Distributing Company and successor by merger with
Forrest City Grocery Co. and J. T. Davenport & Sons, Inc.) (“Distributors”),
MINTER-WEISMAN CO. (“Minter-Weisman”; each of Holdings, International,
Midcontinent, Interrelated, Distributors and Minter-Weisman shall be referred to
herein as a “Borrower”, International shall be referred to herein as the
“Canadian Borrower” and collectively such entities shall be referred to herein
as the “Borrowers”), the parties hereto as lenders (each individually, a
“Lender” and collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
J.P. MORGAN SECURITIES LLC and BANK OF MONTREAL, as Co-Lead Arrangers, JPMORGAN
CHASE BANK, N.A., BANK OF MONTREAL and WELLS FARGO CAPITAL FINANCE, LLC (as
successor by merger to Wachovia Capital Finance Corporation (Western)), as Joint
Bookrunners, BANK OF MONTREAL and WELLS FARGO CAPITAL FINANCE, LLC (as successor
by merger to Wachovia Capital Finance Corporation (Western)), as Co-Syndication
Agents, and BANK OF AMERICA, N.A., as Documentation Agent.


RECITALS


A.
The Borrowers, Administrative Agent and the Lenders have previously entered into
that certain Credit Agreement, dated as of October 12, 2005 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, including, without limitation, by that certain
First Amendment to Credit Agreement, dated as of December 4, 2007, that certain
Second Amendment to Credit Agreement, dated as of March 12, 2008, that certain
letter agreement to Credit Agreement, dated as of January 31, 2009, that certain
Third Amendment to Credit Agreement and First Amendment to Pledge and Security
Agreement, dated as of February 2, 2010, that certain Fourth Amendment to Credit
Agreement, dated as of May 5, 2011, that certain letter agreement to Credit
Agreement and Security Agreement, dated as of December 21, 2012, and that
certain Fifth Amendment to Credit Agreement and Second Amendment to Pledge and
Security Agreement, dated as of May 30, 2013, the “Existing Credit Agreement”;
the Existing Credit Agreement as amended by this Amendment and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with its terms shall be referred to herein as the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to the Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Existing Credit
Agreement.



B.
The Borrowers have requested that Administrative Agent and the Lenders amend the
Existing Credit Agreement and Administrative Agent and the Lenders are willing
to amend the Existing Credit Agreement pursuant to the terms and conditions set
forth herein.



C.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any


1



--------------------------------------------------------------------------------




Lender’s rights or remedies as set forth in the Existing Credit Agreement and
the other Loan Documents are being waived or modified by the terms of this
Amendment.




AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.



(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“ “Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.”


“ “Monthly Reporting Period” means the period:


(a) commencing on any day that any of the following has occurred:


(i) (A) Modified Excess Availability is less than $100,000,000, or (B) the
aggregate Revolving Exposure of all Revolving Lenders is greater than
$100,000,000, in any case, on more than two (2) separate occasions during any
calendar year (or three (3) separate occasions during any calendar year if
agreed to by the Administrative Agent in its sole discretion) or, on any
occasion for more than ten (10) consecutive Business Days, or


(ii) Modified Excess Availability is less than $75,000,000 at any time, and


(b) continuing until the day that the following has occurred:


(i) Modified Excess Availability has been at least $100,000,000, and


(ii) the Revolving Exposure of all Revolving Lenders has been no greater than
$100,000,000, in each case, for the same sixty (60) consecutive day period.”


“ “Sanctioned Country” means, at any time, a country, region or territory which
is itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).”


“ “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, (b) any Person with whom it is
prohibited to do business on account of Sanctions imposed on a Sanctioned
Country in which the Person is operating, organized or resident or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).”



2



--------------------------------------------------------------------------------




“ “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.”


“ “Sixth Amendment” means that certain Sixth Amendment to Credit Agreement,
dated as of May 21, 2015, by and among the Borrowers, the Lenders party thereto
and the Administrative Agent.”


“ “Sixth Amendment Effective Date” means the “Sixth Amendment Effective Date” as
defined in the Sixth Amendment.”


(b)
The last sentence of the definition of “Borrowing Base” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated to read in its entirety
as follows:



“The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 5.01(g) of this Agreement; provided, that notwithstanding the
eligibility criteria set forth in the definitions of “Eligible Accounts” and
“Eligible Inventory” or any other provision of this Agreement, unless weekly
reporting of the Borrowing Base Certificate is required in accordance with
Section 5.01(g), certain categories of ineligible Accounts and Inventory, as
determined by the Administrative Agent from time to time subject to the consent
of the Administrative Borrower (such consent not to be unreasonably withhold or
delayed), will be computed using a deemed ineligible amount initially determined
based on historical ineligiblity amounts for the preceding trailing 12-month
period, which amounts may be adjusted by Administrative Agent from time to time
in its Permitted Discretion based on the results of the most recent field exam
(and for the avoidance of doubt all other categories of ineligible Accounts and
Inventory will be based on actual computations as reported in the applicable
Borrowing Base Certificate).”
(c)
The definition of “Commitment Fee Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Commitment Fee Rate” means, for any day, a per annum rate of 0.25%.”
(d)
The definition of “LIBO Rate” in Section 1.01 of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:



“ “LIBO Rate” means, with respect to any Eurodollar Borrowing, the London
interbank offered rate appearing on pages LIBOR1 or LIBOR2 of the Reuters screen
as administered by the ICE Benchmark Administration (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that the rate described above is not available at
such time for any reason, then (a) for any one, two, three or six month Interest
Period, the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the

3



--------------------------------------------------------------------------------




principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, and (b) for
any seven (7) day Interest Period, the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate determined by
Administrative Agent to be the rate at which JPMorgan Chase Bank, N.A. (“JPM
Chase Bank”) or one of its affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the interbank market two Business Days prior
to the first day of such Interest Period, for delivery on the first day of such
Interest Period in the approximate amount of JPM Chase Bank’s relevant
Eurodollar Borrowing and having a maturity approximately equal to such Interest
Period. Notwithstanding anything to the contrary in the foregoing, if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.”


(e)
The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Maturity Date” means May 21, 2020, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.”
(f)
Clause (e) of the definition of “Permitted Acquisition” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:



“(e)    the aggregate purchase price (whether in cash, notes or any other form
of non-equity consideration) of all Permitted Acquisitions made after the Sixth
Amendment Effective Date (excluding any such Permitted Acquisitions if, after
giving pro forma effect thereto, the pro forma Availability of the Borrowers (on
both a 60-day look-back and a 60-day look-forward basis and including all
non-equity consideration given in connection with such Acquisition as having
been paid in cash at the time of making such Acquisition) is not less than
$75,000,000) shall not exceed $150,000,000;”
(g)
In Section 2.06(b)(i) of the Existing Credit Agreement, the text “$160,000,000”
is hereby deleted and replaced with the text “$60,000,000”.



(h)
The following is hereby added to the Existing Credit Agreement as Section 3.20
thereof:



“SECTION 3.20 Anti-Corruption Laws and Sanctions. (i) The Borrowers have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Borrowers, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, (ii) to the extent applicable,
the Borrowers, their Subsidiaries and their respective officers and employees
and, to the knowledge of the Borrowers, their directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions and no Borrower is knowingly engaged in any activity that would
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person, (iii) none of (a) the Borrowers, any Subsidiary or, to the
knowledge of the Borrowers or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrowers, any
agent of the Borrowers or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person and (iv) to the knowledge of the Borrowers, no Borrowing or
Letter of Credit, use of proceeds or other Transaction will violate any
Anti-Corruption Law or applicable Sanctions.”

4



--------------------------------------------------------------------------------




(i)
Section 5.01(g) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



“(g)    as soon as available but in any event within 20 days of the end of each
calendar quarter, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided that, during a Monthly Reporting Period, the
reports required pursuant to this Section 5.01(g) will be delivered within 20
days of the end of each calendar month; provided further, that, (i) at the
option of the Borrowers at any time or (ii) at the request of the Administrative
Agent in the event that either (A) an Event of Default has occurred and is
continuing or (B) Availability is less than $30,000,000 (subject to Availability
increases to more than $30,000,000 as set forth in Section 6.13), the reports
required pursuant to this Section 5.01(g) will be delivered by Wednesday of each
calendar week (for the calendar week most recently ended) or more frequently;”


(j)
In the first sentence of Section 5.01(h) of the Existing Credit Agreement, the
text “calendar month and at such other times as may be reasonably requested by
the Administrative Agent in its Permitted Discretion” is hereby deleted and
replaced with the text “calendar quarter”.



(k)
The proviso after Section 5.01(h)(iv) of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“provided that, (A) during a Monthly Reporting Period, the reports required
pursuant to this Section 5.01(h) will be delivered within 20 days of the end of
each calendar month, and (B) (I) at the option of the Borrowers at any time or
(II) at the request of the Administrative Agent in the event that either (x) an
Event of Default has occurred and is continuing or (y) Availability is less than
$30,000,000 (subject to Availability increases to more than $30,000,000 as set
forth in Section 6.13), the reports required pursuant to this Section 5.01(h)
will be delivered by Wednesday of each calendar week (for the calendar week most
recently ended) or more frequently, provided that, with respect to the reports
required in clauses (i) and (ii) above, weekly reporting shall include only
summary schedules (and shall not include the report of variances required in
clause (ii)(2) above) unless the detailed schedules are specifically requested
by the Administrative Agent, with the detailed schedules continuing on a monthly
basis, and the worksheet required under clause (iii) above and the
reconciliation required under clause (iv) above shall be delivered on no more
frequently than a monthly basis;”
(l)
Section 5.01(i) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“(i)    as soon as available but in any event within 20 days of the end of each
calendar quarter (and within 20 days of the end of each calendar month during
(i) a Monthly Reporting Period or (ii) any period for which Borrowing Base
Certificates are required to be delivered more frequently than monthly pursuant
to Section 5.01(g)), as of the period then ended, a schedule and aging of the
Borrowers’ accounts payable, to the extent practicable delivered electronically
in a text formatted file;”
(m)
Section 5.01(o) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:


5



--------------------------------------------------------------------------------




“(o)    concurrently with the delivery of Borrowing Base Certificates pursuant
to Section 5.01(g) (but in no event more frequently than monthly to the extent
that Borrowing Base Certificates are delivered more frequently than monthly
pursuant to Section 5.01(g)), a copy of the prior period’s account statement(s)
provided by the depository bank to the Borrowers for any bank account that
contains amounts in trust for the payment of Canadian tobacco tax liabilities;
and”
(n)
The following sentence is hereby added to the end of Section 5.07 of the
Existing Credit Agreement:

“The Borrowers will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.”
(o)
The following sentence is hereby added to the end of Section 5.08 of the
Existing Credit Agreement:

“The Borrowers and their Subsidiaries shall not knowingly use the proceeds of
any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or (C)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.”


(p)
The last sentence of Section 5.11 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“Notwithstanding the foregoing, (i) Administrative Agent may, in its sole
discretion, waive an appraisal of the Inventory and one field examination in any
calendar year during which Availability has been in excess of $100,000,000 for
ninety (90) consecutive days, and (ii) Administrative Agent may, in its sole
discretion, waive a second field examination in any calendar year during which
no Monthly Reporting Period has occurred; provided, however, that unless agreed
to by the Required Lenders, Administrative Agent agrees not to waive such second
field exam if, at the time of such waiver, no field exam has been completed
within the immediately preceding 18 months (or 24 months if the most recent
field exam is the field exam which was completed prior to the Sixth Amendment
Effective Date).”
(q)
Section 6.08(a)(iv) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(iv)    in the event that at the time of such Restricted Payment (A) Holdings
and its consolidated Subsidiaries have a pro forma Fixed Charge Coverage Ratio
including such Restricted Payment (for the twelve month period ending on the
most recent month-end for which financial data is available) of at least 1.1 to
1.0, (B) the Borrowers have pro forma Availability of not less than $40,000,000
and (C) no Default or Event of Default has occurred or would result therefrom,
Holdings may declare and pay cash dividends

6



--------------------------------------------------------------------------------




with respect to its capital stock, in an aggregate amount after the Sixth
Amendment Effective Date not to exceed $100,000,000,”
(r)
Section 6.08(a)(v) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(v)    the Borrowers may make stock repurchases in an aggregate amount not to
exceed (A) $75,000,000 after the Sixth Amendment Effective Date, and (B)
$20,000,000 in any calendar year, and”
(s)
The Commitment Schedule, Schedule 3.06 and Schedule 3.10 to the Existing Credit
Agreement are hereby amended and replaced in their entirety with the
corresponding schedules attached hereto as Annex A.



2.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement contained herein shall become
effective, and shall become part of the Credit Agreement on the date (the “Sixth
Amendment Effective Date”) when each of the following conditions precedent shall
have been satisfied in the reasonable discretion of Administrative Agent or
waived by Administrative Agent:



a.
Amendment. Administrative Agent shall have received counterparts to this
Amendment, executed by each party hereto.



b.
Representations and Warranties. The representations and warranties of the
Borrowers set forth herein must be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as updated by the schedules attached hereto as
Annex A.



c.
Amendment Fee Letter. Administrative Agent shall have received an Amendment Fee
Letter (the “Amendment Fee Letter”), in form and substance reasonably
satisfactory to Administrative Agent, executed by the Borrowers.



d.
Payment of Fees. Administrative Agent shall have received from Borrowers all
reasonable fees due and payable on or before the effective date of this
Amendment, including, without limitation all fees payable in connection with
this Amendment pursuant to the Amendment Fee Letter.



3.
Representations and Warranties. Each Borrower represents and warrants as follows
as of the date hereof:



a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.




7



--------------------------------------------------------------------------------




b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect, assuming due execution by each other party hereto
and thereto.



c.
Representations and Warranties. The representations and warranties of the
Borrowers contained in each Loan Document (other than any such representations
or warranties that, by their terms, are specifically made as of an earlier date)
are correct in all material respects on and as of the date hereof as though made
on and as of the date hereof, as updated by the schedules attached hereto as
Annex A.



d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.



4.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.



5.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.



6.
Reference to and Effect on the Loan Documents.



a.
Upon and after the Sixth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.



b.
Except as specifically amended by Section 1 of this Amendment, the Existing
Credit Agreement and all other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrowers to Administrative Agent and the Lenders without defense, offset,
claim, or contribution.



c.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.




8



--------------------------------------------------------------------------------




7.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to the Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.



8.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
mater hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.



9.
Severability. In case any provision in this Amendment shall be invalid, illegal
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



10.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.





[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK MIDCONTINENT, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK DISTRIBUTORS, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





MINTER-WEISMAN CO.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer




[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




 
Acknowledged and agreed to as of the date set forth above:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Authorized Officer





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    Agostino Marchetti
Name:
Agostino Marchetti
Title:
Authorized Officer








[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President
















[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    Minna Lee
Name:
Minna Lee
Title:
Authorized Signatory





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    David G. Phillips
Name:
David G. Phillips
Title:
Senior Vice President






















[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
By:
/S/    Winston Lua
Name:
Winston Lua
Title:
Director
















[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Managing Director





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Helen Alvarez-Hernandez
Name:
Helen Alvarez-Hernandez
Title:
Director




[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------




ANNEX A




COMMITMENT SCHEDULE


Lender
Revolving Commitment
Canadian Commitment
JPMorgan Chase Bank, N.A.
$49,000,000
Cdn.$26,950,000
Wells Fargo Capital Finance, LLC
$49,000,000
Cdn.$0
Wells Fargo Capital Finance Corporation Canada
$0
Cdn.$26,950,000
Bank of America, N.A.
$29,000,000
Cdn.$15,950,000
The Bank of Nova Scotia
$24,000,000
Cdn.$13,200,000
Bank of Montreal
$49,000,000
Cdn.$26,950,000
 
 
 
Total
$200,000,000
Cdn.$110,000,000




--------------------------------------------------------------------------------




SCHEDULE 3.06
to
CREDIT AGREEMENT


LITIGATION AND ENVIRONMENTAL MATTERS








None.





--------------------------------------------------------------------------------




SCHEDULE 3.10
to
CREDIT AGREEMENT


Plan Unfunded Pension Liability




Actuarially Underfunded Plans (on funding assumption basis)


Core-Mark International, Inc. Non-Bargaining Employees Pension Plan for plan
year 12/31/14 is actuarially underfunded by $3,258,000.



